


110 HR 5295 IH: To suspend temporarily the duty on certain hot feed

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5295
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Inglis of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain hot feed
		  extruding equipment used in the manufacture of extra-wide pneumatic truck and
		  automobile tires, and parts and accessories thereof.
	
	
		1.Certain hot feed extruding
			 equipment used in the manufacture of extra-wide pneumatic truck and automobile
			 tires, and parts and accessories thereof
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Hot feed extruding machines for building truck and automobile
						tires, capable of extruding rubber materials within the range of 870 mm to 1200
						mm in width (provided for in subheading 8477.20.20), and parts and accessories
						thereof FreeNo changeNo changeOn or before
						12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			(c)Retroactive
			 applicationNotwithstanding
			 section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision
			 of law, upon proper request filed with U.S. Customs and Border Protection
			 before the 90th day after the date of the enactment of this Act, any entry, or
			 withdrawal from warehouse for consumption, of any good—
				(1)that was made on
			 or after January 1, 2008, and before the 15th day after the date of the
			 enactment of this Act; and
				(2)with respect to
			 which there would have no duty if the amendment made by subsection (a) applied
			 to such entry or withdrawal,
				shall be
			 liquidated or reliquidated as if such amendment applied to such entry or
			 withdrawal.(d)Retroactive
			 applicationNotwithstanding
			 section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision
			 of law, upon proper request filed with the Bureau of Customs and Border
			 Protection before the 90th day after the date of the enactment of this Act, any
			 entry, or withdrawal from warehouse for consumption, of any good—
				(1)that was made on
			 or after January 1, 2008, and before the 15th day after the date of the
			 enactment of this Act; and
				(2)with respect to
			 which there would have no duty if the amendment made by subsection (a) applied
			 to such entry or withdrawal,
				shall be
			 liquidated or reliquidated as if such amendment applied to such entry or
			 withdrawal.
